Contrary to the appellant’s contention, the Family Court providently exercised its discretion in adjudicating him a juvenile delinquent and directing a 12-month period of conditional discharge instead of ordering an adjournment in contemplation *882of dismissal (see Family Ct Act §§ 315.3, 352.1, 352.2). The Family Court has broad discretion in fashioning orders of disposition (see Matter of Tafari M., 90 AD3d 1052 [2011]; Matter of Anthony G., 82 AD3d 1235 [2011]), and its determination is accorded great deference (see Matter of Leonard J., 67 AD3d 911, 912 [2009]; Matter of Michael D., 60 AD3d 945 [2009]). The record reveals that the Family Court gave careful consideration to whether the placement of the appellant on conditional discharge was the least restrictive alternative consistent with his best interests and the need for protection of the community (see Family Ct Act § 352.2 [2] [a]). The disposition reflects a provident exercise of discretion under the circumstances of this case, including the seriousness of the offense, the recommendation of the New York City Department of Probation, and evidence indicating the appellant’s continuing need for court-supervised therapy and treatment (see Matter of Tafari M., 90 AD3d at 1052; Matter of Bryant M., 82 AD3d 509, 510 [2011]; Matter of Jonathan F., 72 AD3d 963, 964 [2010]). Rivera, J.E, Angiolillo, Leventhal and Cohen, JJ., concur.